NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

KULTAR S. GORAYA,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-1605
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 30, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Lee County; Margaret O. Steinbeck,
Judge.

Kultar S. Goraya, pro se.


PER CURIAM.

             Affirmed. See Betancourt v. State, 804 So. 2d 313 (Fla. 2001); Carpenter

v. State, 884 So. 2d 385 (Fla. 2d DCA 2004); Burttram v. State, 846 So. 2d 1201 (Fla.

2d DCA 2003); Williams v. State, 907 So. 2d 1224 (Fla. 5th DCA 2005).



KHOUZAM, MORRIS, and LUCAS, JJ., Concur.